UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6073



FERMAN ALVIN RUPPE,

                                              Plaintiff - Appellant,

          versus


K. L. OSBORNE, Warden; F. M. CULAN, Assistant
Warden; LIEUTENANT JOHNSON, Chief of Security;
COLIN    ANGLICKER,   Doctor;    K.    CULLOP,
Corrections Officer; T. PARKS, Nurse, LPN,
Marion CC; DOCTOR RENARD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-75-7)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferman Alvin Ruppe, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jim Harold
Guynn, Jr., Melvin Edward Williams, GUYNN & MEMMER, P.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ferman Alvin Ruppe appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Ruppe v. Osborne, No.

CA-02-75-7 (W.D. Va. Dec. 17, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2